 



Exhibit 10.1
EMPLOYMENT AND RESTRICTIVE COVENANT AGREEMENT
     This Employment And Restrictive Covenant Agreement (the “Agreement”) is
made on this 1st day of January, 2007 (“Effective Date”), by and between
PawnMart, Inc. (the “Company”) and Thomas K. Haas (the “Executive”).
     WHEREAS, the Company desires to appoint the Executive to serve as the
Company’s Chief Executive Officer and to employ the Executive on the terms and
conditions set forth in this Agreement; and
     WHEREAS, the Executive desires to be so employed by the Company;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and promises contained herein, and intending to be bound hereby, the parties
agree as follows:
     1. Employment.
          1.1. Term. The Company agrees to employ the Executive in accordance
with the terms of this Agreement and the Executive agrees to accept such
employment, effective upon the Effective Date. The employment of the Executive
under this Agreement shall begin on the Effective Date and shall continue
through and until December 31, 2007 (the “Initial Period”). Commencing on
January 1, 2008, and on each subsequent anniversary thereof, the term of this
Agreement shall automatically renew and extend for an additional consecutive
one-year period (each, a “Renewal Period”) unless one of the parties delivers
written notice of that party’s intention not to renew to the other party at
least three (3) months prior to the expiration of the Initial Period or any
Renewal Period, as applicable. The Initial Period and any Renewal Periods are
hereinafter collectively referred to as the “Employment Period.” Notwithstanding
anything to the contrary contained herein, the Employment Period is subject to
termination pursuant to Section 3 hereof.
          1.2. Positions and Duties. The Executive will serve as the Chief
Executive Officer (“CEO”) of the Company, reporting directly to the Company’s
Board of Directors (the “Board”). The Executive will be responsible for the
overall performance of the Company. The Executive’s duties hereunder shall be
those customarily incident to the position of CEO and as may reasonably be
assigned from time to time by the Board. The Executive will devote substantially
all of his business time and services to the Company and shall use his best
efforts, judgment and energy in the discharge of his duties to the Company;
provided, however, that the Company acknowledges that the Executive has some
other business interests (i.e. Estancia and King Pawn) that could take an
insignificant portion of his business time and which will not materially
interfere with the performance of his duties to the Company.
          1.3. Place of Performance. The Executive shall perform his services
hereunder at the principal executive offices of the Company located in or near
Norcross, Georgia; provided, however, that the Executive may be required to
travel from time to time for business purposes.

 



--------------------------------------------------------------------------------



 



     2. Compensation and Benefits.
          2.1. Base Salary. The Executive shall receive an initial annual salary
of $200,000 (the “Base Salary”), paid in accordance with the Company’s payroll
practices as in effect from time to time. The Base Salary shall be reviewed on
an annual basis by the Board and may be increased from time to time by the
Board.
          2.2. Bonuses.
               2.2.1. The Executive will be eligible to receive bonuses in an
amount established by the Board for the applicable measurement period as
determined by the Board, if specified corporate and/or individual performance
goals are met for that measurement period. Any such bonuses shall be
communicated to the Executive in writing.
               2.2.2. For purposes of this Section 2.2, the performance goals
for any given measurement period will be established not later than the end of
the first quarter of that year by the Board after consultation with the
Executive.
               2.2.3. For purposes of determining any bonus payable to the
Executive, the measurement of corporate and/or individual performance will be
performed by the Board in good faith. From time to time, the Board may make
adjustments to those goals, so that required departures from the Company’s
operating budget, changes in accounting principles, acquisitions, dispositions,
mergers, consolidations and other corporate transactions, and other factors
influencing the achievement or calculation of such goals do not affect the
operation of this provision in a manner inconsistent with the achievement of its
intended purposes. Any such adjustments shall be communicated to the Executive
in writing.
          2.3. Employee Benefits. The Executive will be eligible to participate
in retirement/savings, health insurance, term life insurance, long term
disability insurance and other employee benefit plans, policies or arrangements
maintained by the Company for its employees, including its executives,
generally, subject to the terms and conditions of such plans, policies or
arrangements; provided, however, that this Agreement will not limit the
Company’s ability to amend, modify or terminate such plans, policies or
arrangements at any time for any reason.
          2.4. Vacations. In addition to holidays observed by the Company, the
Executive shall be entitled to three (3) weeks paid vacation time during the
Initial Period and to four (4) weeks paid vacation time during each Renewal
Period.
          2.5. Supplemental Life Insurance. In addition to life insurance
coverage provided under any group plan applicable to the Company employees
generally, the Company will reimburse the Executive for the cost incurred by him
for purchasing a $500,000 supplemental term life insurance policy on the
Executive’s life upon submission of proper invoices, provided, however, that
such reimbursement will not exceed $10,000 in any calendar year.

-2-



--------------------------------------------------------------------------------



 



          2.6. Reimbursement of Expenses. The Executive will be reimbursed by
the Company for all reasonable business expenses incurred by him in accordance
with the Company’s customary expense reimbursement policies as in effect from
time to time.
          2.7. Car Allowance. The Executive will be provided with a Company-paid
vehicle satisfactory to the Executive or will receive a car allowance of $750
per month.
          2.8. Housing Allowance and Moving Expenses. The Executive will be
provided with a $2,500 per month allowance for housing expenses. Additionally,
the Executive will be reimbursed for moving expenses not to exceed $10,000 to be
paid upon receipt of documentation satisfactory to the Company.
     3. Termination. Upon any cessation of his employment with the Company, the
Executive will be entitled only to such compensation and benefits as described
in this Section 3.
          3.1. Termination Without Cause or for Good Reason Other Than In
Connection With a Change in Control. If the Executive’s employment by the
Company ceases due to a termination by the Company without Cause (as defined
below) or by the Executive for Good Reason (as defined below) other than in
connection with a Change in Control, the Executive will be entitled to:
               3.1.1. payment of all accrued and unpaid Base Salary through the
cessation of the Initial Period or the then current Renewal Period (as
applicable);
               3.1.2. if the termination occurs in the interval between the end
of the applicable measurement period and the date a bonus (if any) for such
measurement period is due, payment of such bonus (if any);
               3.1.3. any reimbursable expenses, and earned but unpaid vacation
pay will be paid within thirty (30) days of termination; and
               3.1.4. waiver of the applicable premium otherwise payable for
COBRA continuation coverage for the Executive (and, to the extent covered
immediately prior to the date of such cessation, his eligible dependents) for a
period of twelve (12) months.
          3.2. Termination Upon a Change in Control. If the Executive’s
employment by the Company ceases for any reason whatsoever, whether with or
without Cause and whether with or without Good Reason, at any time within one
(1) month immediately following a Change in Control, the Executive will be
entitled to:
               3.2.1. payment of all accrued and unpaid Base Salary through the
date of termination of employment;

-3-



--------------------------------------------------------------------------------



 



               3.2.2. if the termination occurs in the interval between the end
of the applicable measurement period and the date a bonus (if any) for such
measurement period is due, payment of such bonus (if any);
               3.2.3. any reimbursable expenses, and earned but unpaid vacation
pay will be paid within thirty (30) days of termination; and
               3.2.4. payment of an amount equal to the greater of $250,000 or
ten percent (10%) of the Net Cash Proceeds in excess of $6,000,000 in connection
with the Change in Control. Net Cash Proceeds for purposes of calculating the
payment upon the Change in Control shall be defined as follows:
Gross Sales Proceeds
Less: Closing Costs and related fees
Less: Liabilities associated with the Pawn
Operations including but not limited to trade
payables, accrued liabilities, lines of credit,
capital leases and other liabilities not assumed
by Purchaser
Less: Capital invested in and loans made to
PawnMart, Inc. by Xponential, Inc. or related
parties
Equals: Net Cash Proceeds
               Anything herein to contrary notwithstanding, if the Change in
Control occurs in connection with any acquiring entity in which the Executive
acquires an ownership interest in the acquiring entity or any Affiliate thereof
or in the acquired assets of the Company in connection with the Change in
Control, the Executive shall not be entitled to any payments under this Section
3.2 but shall instead be entitled to payments under Sections 3.1 or 3.3, as
applicable.
          3.3. Other Terminations Other Than in Connection With a Change in
Control. If the Executive’s employment with the Company ceases for any reason
other than as described in Section 3.2, above (including, but not limited to,
termination (a) by the Company for Cause, (b) as a result of the Executive’s
death, (c) as a result of the Executive’s Disability, or (d) by the Executive
without Good Reason), the Executive (or his estate) will be entitled to payment
of all accrued and unpaid Base Salary through the date of termination of
employment.
          3.4. No Further Payments. Except as otherwise provided in
Sections 3.1, 3.2 or 3.3 (as applicable), all compensation and benefits will
cease at the time of such cessation, subject to the terms of any benefits or
compensation plans then in force and applicable to the Executive, and the
Company shall have no further liability or obligation by reason of such
cessation. The payments and benefits described in Sections 3.1, 3.2 or 3.3 (as
applicable) are in lieu of, and not in addition to, any other

-4-



--------------------------------------------------------------------------------



 



severance arrangement maintained by the Company. Notwithstanding any provision
of this Agreement, the payments and benefits described in Sections 3.1, 3.2 or
3.3 (as applicable) are conditioned on the Executive’s execution and delivery to
the Company of a release substantially in the form attached hereto as Exhibit A
in a manner consistent with the requirements of the Older Workers Benefit
Protection Act (the “Release”). The severance benefits described in
Sections 3.1, 3.2 or 3.3 (as applicable) will begin to be paid or provided as
soon as the Release becomes irrevocable.
          3.5. Maximum Payment Limit. If any payment or benefit due under this
Agreement, together with all other payments and benefits that the Executive
receives or is entitled to receive from the Company or any of its subsidiaries,
affiliates or related entities, would (if paid or provided) constitute an Excess
Parachute Payment (as defined below), the amounts otherwise payable and benefits
otherwise due under this Agreement will be limited to the minimum extent
necessary to ensure that no portion thereof will fail to be tax-deductible to
the Company by reason of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”). The determination of whether any payment or benefit would
(if paid or provided) constitute an Excess Parachute Payment will be made by the
Board, in its sole discretion, based on the advice of the Company’s auditors.
If, notwithstanding the initial application of Section 2.3, the Internal Revenue
Service determines that any amount paid or benefit provided to the Executive
would constitute an Excess Parachute Payment, Section 2.3 will be reapplied
based on the Internal Revenue Service’s determination and the Executive will be
required to repay to the Company any Overpayment (as defined below) immediately
upon receipt of written notice of the applicability of this section.
          3.6. Definitions. For purposes of this Agreement:
               3.6.1. “Affiliate” means (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer (i) of such Person,
(ii) of any subsidiary of such Person or (iii) of any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote five percent (5%) or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
               3.6.2. “Cause” means:
                    (a) commits a felony or any crime involving moral turpitude;
                    (b) dishonesty in the course of employment that has a
material, adverse effect on the reputation or business activities of the
Company;
                    (c) misconduct in the course of employment that has a
material, adverse effect on the reputation or business activities of the Company
and that continues more than twenty (20) days following written notice from the
Company;

-5-



--------------------------------------------------------------------------------



 



                    (d) misappropriation of funds or property of the Company;
                    (e) substance abuse, including abuse of alcohol or use of
controlled drugs (other than in accordance with a physician’s prescription) for
which the Executive fails to undertake treatment within twenty (20) days after
requested by the Company;
                    (f) a finding by the Board, after written notice and
opportunity for the Executive to be heard, that the Executive has continued to
refuse to perform his duties under the Agreement or to carry out the lawful
directives of the Board in some material respect; or
                    (g) any other material breach by the Executive of this
Agreement, which breach is not cured within twenty (20) days after delivery of
notice thereof.
               3.6.3. “Change in Control” means the occurrence of any one of the
following events: (i) a Person (other than an existing shareholder as of the
date of this Agreement or an Affiliate thereof) becomes the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the outstanding
common stock of the Company; or (ii) a merger or consolidation occurs involving
the Company, whether or not the Company is the surviving corporation, in which
the outstanding common stock is converted into shares of the successor
corporation or a holding company thereof (representing fifty percent (50%) or
less of the voting power of all capital stock thereof outstanding immediately
after the merger or consolidation); or (iii) the sale of all, or substantially
all, of the Company’s assets.
               3.6.4. “Disability” means a condition entitling the Executive to
benefits under the Company’s long term disability plan, policy or arrangement;
provided, however, that if no such plan, policy or arrangement is then
maintained by the Company and applicable to the Executive, “Disability” will
mean the Executive’s inability to perform his duties under this Agreement due to
a mental or physical condition that can be expected to result in death or that
can be expected to last (or has already lasted) for a continuous period of
ninety (90) days or more, or for one hundred twenty (120) days in any one
hundred eighty (180) consecutive day period.
               3.6.5. “Excess Parachute Payment” has the same meaning as used in
Section 280G(b)(1) of the Code.
               3.6.6. “Good Reason” means any of the following, without the
Executive’s prior consent: (a) a material, adverse change in the Executive’s
title, authority or duties (including the assignment of duties materially
inconsistent with the Executive’s position), (b) a failure to pay compensation
due pursuant to the terms of this Agreement, (c) any other material breach by
the Company of this Agreement, which breach is not cured within twenty (20) days
after delivery of notice thereof; or (d) relocation of the Company’s
headquarters and principal place of business out of, or the requirement by the
Company that the Executive relocate out of, the greater Atlanta, Georgia area.
However, none of the foregoing events or conditions will

-6-



--------------------------------------------------------------------------------



 



constitute Good Reason unless: (x) the Executive provides the Company with
written objection to the event or condition within thirty (30) days following
the occurrence thereof, (y) the Company does not reverse or otherwise cure the
event or condition within thirty (30) days of receiving that written objection,
and (z) the Executive resigns his employment within ninety (90) days following
the expiration of that cure period.
               3.6.7. “Net Cash Proceeds” means an amount equal to (i) the sum
of cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) minus (ii) the sum of (A) the principal amount of any
indebtedness that is required to be repaid in connection with such transaction,
(B) the reasonable and customary out-of-pocket expenses incurred in connection
with such transaction, and (C) income taxes reasonably estimated to be actually
payable within two (2) years of the date of the relevant transaction as a result
of any gain recognized in connection therewith; provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
               3.6.8. “Overpayment” means any amount paid to the Executive in
excess of the maximum payment limit of Section 3.4 of this Agreement.
               3.6.9. “Person” means any individual, sole proprietorship,
partnership, corporation, business trust, joint stock company, trust,
unincorporated organization, association, limited liability company,
institution, public benefit corporation, joint venture, entity or government
(whether federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).
     4. Restrictive Covenants. As consideration for all the compensation to be
paid to the Executive pursuant to Sections 2 and 3 of this Agreement, the
Executive agrees to be bound by the provisions of this Section 4 (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of the Executive’s employment is
initiated by the Company or the Executive, and without regard to the reason for
that termination or cessation.
          4.1. Covenant Not to Compete. The Executive covenants that, during his
employment by the Company and for a period of one (1) year immediately
thereafter (the “Restricted Period”), the Executive will not (except in his
capacity as an employee or director of the Company) do any of the following,
directly or indirectly:
               4.1.1. engage or participate in any Competing Business (as
defined below) in the United States;
               4.1.2. solicit for employment or employ or retain (or arrange to
have any other person or entity employ or retain) any person who has been
employed or retained by the Company within the preceding six (6) months;

-7-



--------------------------------------------------------------------------------



 



               4.1.3. become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business. Notwithstanding the foregoing, the Executive may hold up to two
percent (2%) of the outstanding securities of any class of any publicly-traded
securities of any company; or
               4.1.4. influence or attempt to influence any employee,
consultant, supplier, licensor, licensee, contractor, agent, strategic partner,
distributor, customer or other person to terminate or modify any written or oral
agreement, arrangement or course of dealing with the Company.
          4.2. Confidentiality. The Executive recognizes and acknowledges that
the Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Company. As a result, both during the Employment
Period and thereafter, the Executive will not, without the prior written consent
of the Company, for any reason divulge to any third party or use for his own
benefit, or for any purpose other than the exclusive benefit of the Company, any
Proprietary Information. Notwithstanding the foregoing, if the Executive is
compelled to disclose Proprietary Information by court order or other legal
process, to the extent permitted by applicable law, he shall promptly so notify
the Company so that it may seek a protective order or other assurance that
confidential treatment of such Proprietary Information shall be afforded, and
the Executive shall reasonably cooperate with the Company in connection
therewith. If the Executive is so obligated by court order or other legal
process to disclose Proprietary Information he will disclose only the minimum
amount of such Proprietary Information as is necessary for the Executive to
comply with such court order or other legal process.
          4.3. Property of the Company.
               4.3.1. Proprietary Information. All right, title and interest in
and to Proprietary Information will be and remain the sole and exclusive
property of the Company. The Executive will not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of or containing Proprietary
Information, or other materials or property of any kind belonging to the Company
unless necessary or appropriate in the performance of his duties to the Company.
If the Executive removes such materials or property in the performance of his
duties, he will return such materials or property promptly after the removal has
served its purpose. The Executive will not make, retain, remove and/or
distribute any copies of any such materials or property, or divulge to any third
person the nature of and/or contents of such materials or property, except to
the extent necessary to perform his duties on behalf of the Company. Upon
termination of the Executive’s employment with the Company, he will leave with
the Company or promptly return to the Company all originals and copies of such
materials or property then in his possession.
               4.3.2. Intellectual Property. The Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right,

-8-



--------------------------------------------------------------------------------



 



title and interest in such Intellectual Property will be the sole and exclusive
property of the Company. To the extent that any of the Intellectual Property may
not by law be considered a work made for hire, or to the extent that,
notwithstanding the foregoing, the Executive retains any interest in the
Intellectual Property, the Executive hereby irrevocably assigns and transfers to
the Company any and all right, title, or interest that the Executive may now or
in the future have in the Intellectual Property under patent, copyright, trade
secret, trademark or other law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. The
Company will be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, trademarks and other similar registrations with respect
to such Intellectual Property. The Executive further agrees to execute any and
all documents and provide any further cooperation or assistance reasonably
required by the Company to perfect, maintain or otherwise protect its rights in
the Intellectual Property. If the Company is unable after reasonable efforts to
secure the Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of the Executive’s incapacity or any
other reason whatsoever, the Executive hereby designates and appoints the
Company or its designee as the Executive’s agent and attorney in fact, to act on
his behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s rights in the Intellectual Property. The Executive acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.
          4.4. Definitions. For purposes of this Agreement:
               4.4.1. “Competing Business” means the operation of (a) more than
three (3) pawnshops within any 50-mile radius or (b) a pawnshop within ten
(10) miles of a pawnshop owned by the Company.
               4.4.2. “Intellectual Property” means (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or
(i) similar intangible personal property which have been or are developed or
created in whole or in part by the Executive (1) at any time and at any place
while the Executive is employed by Company and which, in the case of any or all
of the foregoing, are related to and used in connection with the business of the
Company, or (2) as a result of tasks assigned to the Executive by the Company.

-9-



--------------------------------------------------------------------------------



 



               4.4.3. “Proprietary Information” means any and all proprietary
information developed or acquired by the Company or any of its subsidiaries or
affiliates that has not been specifically authorized to be disclosed. Such
Proprietary Information shall include, but shall not be limited to, the
following items and information relating to the following items: (a) all
intellectual property and proprietary rights of the Company (including, without
limitation, the Intellectual Property), (b) computer codes and instructions,
processing systems and techniques, inputs and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distribution methods, (f) marketing data,
methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of, and the Company’s course of dealing with, actual or prospective
suppliers, (i) personnel information, (j) customer and vendor credit
information, and (k) information received from third parties subject to
obligations of non-disclosure or non-use. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information. Notwithstanding the foregoing, “Proprietary
Information” shall not include information which: (1) is now or hereafter
becomes, through no act or omission on the part of the Executive, generally
known or available, or is now or later enters the public domain through no act
or omission on the part of the Executive, (2) is hereafter rightfully furnished
to the Executive by a third party, without restriction as to use or disclosure,
or (3) was acquired or developed by the Executive prior to the date of this
Agreement, as evidenced by written records maintained or provided by the
Executive.
          4.5. Acknowledgements. The Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise hire the Executive unless the Executive
agrees to be bound by the Restrictive Covenants set forth in this Section 4.
          4.6. Remedies and Enforcement Upon Breach.
               4.6.1. Specific Enforcement. The Executive acknowledges that any
breach by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy. In the event of any such breach by the
Executive of any of the Restrictive Covenants, the Company shall be entitled to
injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company.
               4.6.2. Judicial Modification. If any court determines that any of
the Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.

-10-



--------------------------------------------------------------------------------



 



               4.6.3. Accounting. If the Executive breaches any of the
Restrictive Covenants, the Company will have the right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by the
Executive as the result of such breach. This right and remedy will be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity.
               4.6.4. Enforceability. If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.
               4.6.5. Disclosure of Restrictive Covenants. The Executive agrees
to disclose the existence and terms of the Restrictive Covenants to any employer
that the Executive may work for during the Restricted Period.
               4.6.6. Extension of Restricted Period. If the Executive breaches
Section 4.1 in any material respect, the restrictions contained in that section
will be extended for a period equal to the period that the Executive was in
breach.
     5. Miscellaneous.
          5.1. No Liability of Officers and Directors for Severance Upon
Insolvency. Notwithstanding any other provision of the Agreement and intending
to be bound by this provision, the Executive hereby (a) waives any right to
claim payment of amounts owed to him, now or in the future, pursuant to this
Agreement from directors or officers of the Company if the Company becomes
insolvent, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts.
          5.2. Other Agreements. The Executive represents and warrants to the
Company that there are no restrictions, agreements or understandings whatsoever
to which he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or the
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by the Executive of his duties under this Agreement.
          5.3. Successors and Assigns. The Company may assign this Agreement to
any successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, sale of
stock or otherwise. The duties of the Executive hereunder are personal to the
Executive and may not be assigned by him.
          5.4. Governing Law and Enforcement. This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas, without
regard to the principles of conflicts of laws. Any legal proceeding arising out
of or

-11-



--------------------------------------------------------------------------------



 



relating to this Agreement will be instituted in a state or federal court in the
State of Texas, and the Executive and the Company hereby consent to the personal
and exclusive jurisdiction of such court(s) and hereby waive any objection(s)
that they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.
          5.5. Waivers. The waiver by either party of any right hereunder or of
any breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party. No waiver will be deemed to
have occurred unless set forth in a writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.
          5.6. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
          5.7. Survival. Section 4 of this Agreement will survive expiration or
termination of this Agreement and/or the termination of the Executive’s
employment by the Company.
          5.8. Notices. Any notice or communication required or permitted under
this Agreement shall be made in writing and (a) sent by overnight courier,
(b) mailed by overnight United States express mail, return receipt requested or
(c) sent by telecopier, addressed as follows:

     
If to the Executive:
  Thomas K. Haas
 
  116 Courtside Way
 
  Spicewood, Texas 78669
 
  Telecopy:                                        
 
   
with copies to:
  Munsch Hardt Kopf & Harr, P.C.
 
  One American Center
 
  600 Congress Avenue, Suite 2900
 
  Austin, Texas                     
 
  Attention: Greg A. Young
 
  Telecopy:                    
 
   
If to the Company:
  PawnMart, Inc.
 
  6400 Atlantic Boulevard., Suite 190
 
  Norcross, Georgia 30071
 
  Attn: Robert W. Schleizer

-12-



--------------------------------------------------------------------------------



 



     
 
  Telecopy: 678-720-0671
 
   
with copies to:
  Holland, Johns, Schwartz & Penny, L.L.P.
 
  306 West Seventh Street, Suite 500
 
  Fort Worth, Texas 76102
 
  Attn: Margaret E. Holland
 
  Telecopy: 817-332-3140

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.
          5.9. Entire Agreement; Amendments. This Agreement and the attached
exhibits, together with that certain letter dated November                     ,
2006 from the Company to the Executive relating to the bonuses for the Initial
Period only, contain the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.
          5.10. Withholding. All payments (or transfers of property) to the
Executive will be subject to tax withholding to the extent required by
applicable law.
          5.11. Section Headings. The headings of sections and paragraphs of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
          5.12. Counterparts; Facsimile. This Agreement may be executed in
multiple counterparts (including by facsimile signature), each of which will be
deemed to be an original, but all of which together will constitute but one and
the same instrument.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Executive has executed this Agreement, in
each case as of the date first above written.

          Company: PAWNMART, INC.
      By:   /s/ Robert W. Schleizer         Robert W. Schleizer        Chief
Financial Officer            Executive: /s/ Thomas K. Haas       Thomas K. Haas 
         

-13-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND NON-DISPARAGEMENT AGREEMENT
     THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of
the                      day of                     , 20                     by
and between Thomas K. Haas (the “Executive”) and PawnMart, Inc. (the “Company”).
     WHEREAS, the Executive’s employment as an executive of the Company has
terminated; and
     WHEREAS, pursuant to Section 3.1 of the Employment and Restrictive Covenant
Agreement by and between the Company and the Executive dated
                    , 2007 (the “Agreement”), the Company has agreed to pay the
Executive certain amounts and to provide him with certain rights and benefits,
subject to the execution of this Release.
     NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
     1. Consideration. The Executive acknowledges that: (a) the payments, rights
and benefits set forth in Section 3.1 of the Agreement constitute full
settlement of all his rights under the Employment Agreement, (b) he has no
entitlement under any other severance or similar arrangement maintained by the
Company, and (c) except as otherwise provided specifically in this Release, the
Company does not and will not have any other liability or obligation to the
Executive. The Executive further acknowledges that, in the absence of his
execution of this Release, the benefits and payments specified in Section 3.1 of
the Employment Agreement would not otherwise be due to him.
     2. Release and Covenant Not to Sue.
          2.1. The Executive hereby fully and forever releases and discharges
the Company, its parent and subsidiary corporations and each of their,
predecessors, successors, assigns, stockholders, affiliates, officers,
directors, trustees, employees, agents and attorneys, past and present (the
Company and each such person or entity is referred to as a “Released Person”)
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, controversies, debts, costs,
expenses, damages, judgments, orders and liabilities, of whatever kind or
nature, direct or indirect, in law, equity or otherwise, whether known or
unknown, arising through the date of this Release out of the Executive’s
employment by the Company or the termination thereof, including, but not limited
to, any claims for relief or causes of action under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., or any other federal, state or local
statute, ordinance or regulation regarding discrimination in employment and any
claims, demands or actions based upon alleged wrongful or retaliatory discharge
or breach of contract under any state or federal law.
          2.2. The Executive expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against a Released
Person and that he has not assigned any claim against a Released Person. The
Executive further promises

 



--------------------------------------------------------------------------------



 



not to initiate a lawsuit or to bring any other claim against the other arising
out of or in any way related to the Executive’s employment by the Company or the
termination of that employment. This Release will not prevent the Executive from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that any claims by the Executive for personal relief in connection with such a
charge or investigation (such as reinstatement or monetary damages) would be
barred.
          2.3. The foregoing will not be deemed to release the Company from
claims solely to enforce Section 3.1 of the Agreement.
     3. Restrictive Covenants. The Executive acknowledges that restrictive
covenants contained in Section 4 of the Agreement will survive the termination
of his employment. The Executive affirms that those restrictive covenants are
reasonable and necessary to protect the legitimate interests of the Company,
that he received adequate consideration in exchange for agreeing to those
restrictions and that he will abide by those restrictions.
     4. Non-Disparagement. The Executive will not disparage any Released Person
or otherwise take any action that could reasonably be expected to adversely
affect the personal or professional reputation of any Released Person.
     5. Cooperation. The Executive further agrees that, subject to reimbursement
of his reasonable expenses, he will cooperate fully with the Company and its
counsel with respect to any matter (including litigation, investigations, or
governmental proceedings) in which the Executive was in any way involved during
his employment with the Company. The Executive shall render such cooperation in
a timely manner on reasonable notice from the Company.
     6. Rescission Right. The Executive expressly acknowledges and recites that
(a) he has read and understands the terms of this Release in its entirety;
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) he was provided twenty-one (21) calendar days after receipt of the
Release to consider its terms before signing it; and (e) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void. The Executive
may revoke this Release during those seven (7) days by providing written notice
of revocation to the Company at the address specified in Section 5.8 of the
Agreement.
     7. Challenge. If the Executive violates or challenges the enforceability of
any provisions of the Restrictive Covenants or this Release, no further
payments, rights or benefits under Section 3 of the Agreement will be due to the
Executive.

-2-



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
          8.1. No Admission of Liability. This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to the Executive. There have
been no such violations, and the Company specifically denies any such
violations.
          8.2. No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or re-hired by the Company in the future.
          8.3. Successors and Assigns. This Release shall inure to the benefit
of and be binding upon the Company and the Executive and their respective
successors, permitted assigns, executors, administrators and heirs. The
Executive not may make any assignment of this Release or any interest herein, by
operation of law or otherwise. The Company may assign this Release to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.
          8.4. Severability. Whenever possible, each provision of this Release
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
          8.5. Entire Agreement; Amendments. Except as otherwise provided
herein, this Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof. This Release may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.
          8.6. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Texas, without regard to the
application of the principles of conflicts of laws. Any legal proceeding arising
out of or relating to this Release will be instituted in a state or federal
court in the State of Texas, and the Executive and the Company hereby consent to
the personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.
          8.7. Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Release to be executed by
its duly authorized officer, and the Executive has executed this Release, in
each case as of the date first above written.

          Company: PAWNMART, INC.
      By:           Robert W. Schleizer        Chief Financial Officer     
Executive:     Thomas K. Haas                    

-4-



--------------------------------------------------------------------------------



 



(PAWN MART LOGO) [d44798d4479801.gif]
March 5, 2007
Mr. Thomas K. Haas
King Pawn
4103 North IH 35
Austin, TX 78722
Re: Calendar year 2007 Bonuses
Dear Tom:
     Per our discussion and agreement, PawnMart, Inc. (“PawnMart”) agrees to pay
you performance bonuses as follows for the Initial Period of your employment by
PawnMart pursuant to your employment agreement (“Agreement”):

  1.   You will be eligible to receive a bonus equal to 10% of Net Income Before
Taxes in excess of $300,000 on Pawn Operating Assets (as defined on Exhibit 1
attached hereto) for the calendar year ended December 31, 2007 (“Net Income
Bonus”). The Net Income Bonus is payable upon completion of Xponential, Inc.’s
filing of its Form 10-QSB for the fiscal quarter ended December 31, 2007, but in
no event later than March 15, 2008.     2.   A $50,000 bonus (“Jewelry Bonus”)
will be payable on March 31, 2007 provided PawnMart reduces its gross jewelry
inventory through sales (exclusive of any reserves) to $3,000,000 on terms
acceptable to the Board of the Company by March 31, 2007. The Jewelry Bonus will
be earned based on PawnMart’s maintaining its pawn forfeiture policy consistent
with its current practices in effect as of the date of this letter. If earned,
the Jewelry Bonus will be deducted from the Net Income Bonus. In other words, if
the Net Income Bonus for the twelve months ended December 31, 2007 totals
$75,000, you will be entitled to $25,000 if the $50,000 Jewelry Bonus is earned
and paid.

     Words not otherwise defined in this letter or the attached Exhibit shall
have the meanings set forth in the Agreement.
     Sincerely,
     PAWNMART, INC.
     /s/ Robert Schleizer
     Robert Schleizer
     Chief Financial Officer
6400 Atlantic Blvd. Suite 190, Norcross, GA 30071
Phone (678) 720-0660 Fax (678) 720-0671

 



--------------------------------------------------------------------------------



 



Exhibit 1
For purposes of the bonus calculations, the following terms will have the
following meanings:
Pawn Operating Assets: Pawn Operating Assets include all assets owned by
PawnMart excluding the following:

  •   Investments in assets other than operating assets utilized in the
operation of the pawn business. Excluded assets shall include but not be limited
to the $950,000 convertible promissory note purchased by PawnMart from Integrity
Mutual Funds, Inc. (“Integrity”) and related interest receivables.     •  
Integrity Preferred Stock and related accrued dividends     •   Any additional
investments made by PawnMart in assets other than pawn loans, inventory,
computer hardware and software, property improvements, equipment, vehicles and
other operating assets necessary to operate the pawn business.     •   Gold
futures contracts and related funds required to meet margin requirements.

PawnMart Net Income Before Taxes: PawnMart Net Income Before Taxes is defined as
follows:
Total Revenue
Less:
Revenue other than from Merchandise Sales, Scrap Sales, Car Sales, Layaway
Income, Pawn Service Charges and any fee related income from pawn or inventory
assets.
Less:
Cost of Sales including all costs associated with Merchandise Sales, Scrap
Sales, Car Sales, Layaway Income, Pawn Service Charges and any fee related
income from pawn or inventory assets
Less:
Store Operating Expenses
Less:
General and Administrative Expenses directly related to the pawn operations
including travel and related expenses for PawnMart and Xponential, Inc.
personnel
Less:
Interest income earned from investments including money market accounts,
dividends on Integrity and other preferred or common stocks, interest income on
Integrity convertible promissory note or other notes purchased by PawnMart
Less:
Depreciation and Amortization for pawn operating assets
Less: Interest expense for bank line of credit
Less:
Gains or losses on investments including but not limited to gold futures
contracts
Less:
Cost of capital calculated at 12% per annum on capital invested by Xponential,
Inc. in PawnMart defined as permanent capital (common stock and additional paid
in capital) net of/in addition to any intercompany loans from or to PawnMart by
Xponential, Inc. or any other subsidiaries
Equals: PawnMart net income before taxes

 



--------------------------------------------------------------------------------



 



Exhibit 1
The Net Income Bonus calculations for the Initial Period of the Agreement shall
be computed as follows:
PawnMart Net Income Before Taxes
Less: $300,000
Net Income eligible for bonus
Multiply by 10%
Net Income Bonus earned
Less: Jewelry Bonus Paid, if any
Net Income Bonus payable (if amount exceeds Jewelry Bonus Paid

 